DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s amendments and arguments filed on 11/19/2021.
Claims 112-124 are pending and presented for examination.

Any previous rejections and/or objections not reiterated herein have been withdrawn. The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 112-117, 121 and 122 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenblum et al. (US 2010/0068151) in view of Hiebert et al. (US 2014/0056964).
Rosenblum discloses pharmaceutical compounds that include a chelator conjugated to a cell-specific targeting moiety and an anti-cell proliferation moiety can specifically target and damage hyperproliferative tissue (abstract and 0009). pharmaceutical compounds comprising an anti-cell proliferation moiety and a cell-specific targeting moiety, wherein the anti-cell proliferation moiety and cell-specific targeting moiety are directly bound to one another or bound to one another by a linker, and one or more chelator moieties is bound to the anti-cell proliferation moiety and/or the cell-specific targeting moiety (0011). The cell-specific targeting moiety can be any type of moiety, such as an antibody, a growth factor, a hormone, a polypeptide, a peptide, an aptamer, or a cytokine (0014).In some embodiments, the anti-cell proliferation moiety is an apoptosis-inducing moiety. Non-limiting examples of apoptosis-inducing moieties include a granzymes include granzyme B and the like (0020). An anti-cell proliferation moiety may also be a cytotoxic agent (0022). A linker may also connect the chelator moiety to the cell-specific targeting moiety (0013 and 0026). Non-limiting examples of chelators include DOTA, DTPA, DMSA, EDTA, Cy-EDTA, EDTMP, DTPA, CyDTPA, Cy2DTPA, BOPTA, DTPA-MA, DTPA-BA, DTPMP, TRITA, TETA, DOTMA, DOTA-MA, HP-DO3A, pNB-DOTA, DOTP, DOTMP, DOTEP, DOTPP, DOTBzP, DOTPME, HEDP, DTTP, an N3S 2P2 dithiol-bisphosphine, a 6-hydrazinonicotinic acid, a propylene amine oxime, a tetraamine, a cyclal, and a cyclam. In a specific embodiment, the chelator moiety is DOTA. In a further specific embodiment, the chelator is SarAr (0027). A chelator moiety may be chelated to a valent metal ion. Non-limiting examples of valent metal ions include Cu-64, Cu-60, Cu-61, Cu-62, Cu-67, Lu-177, Zr-89, Y-86, Tc-99m, In-111, Tl-201, Ga-67, Ga-68, As-72, Re-186, Re-188, Ho-166, Y-90, Sm-153, Sr-89, Gd-157, Bi-212, and Bi-213. In a specific embodiment, the valent metal ion is Cu-64 (0029). In some embodiments, the pharmaceutical compound is detectable in vivo using the non-invasive imaging technique known in the art. For example, the imaging technique may be MRI, MR spectroscopy, radiography, CT, ultrasound, planar gamma camera imaging, SPECT, or PET. In a specific embodiment, the imaging technique is PET. Imaging may be performed concomitantly or after administration of the compound (38).
Rosenblum fails to disclose compound that binds to granzyme B in the composition.
Hiebert discloses composition comprising granzyme B inhibitors. The Granzyme B inhibitor may be comprised of nucleic acids, or peptides, including but not limited to antibodies, or small molecules (abstract). The Granzyme B inhibitor may be selected from one or more of the following compounds:


    PNG
    media_image1.png
    247
    416
    media_image1.png
    Greyscale
,  
    PNG
    media_image2.png
    223
    395
    media_image2.png
    Greyscale
,



    PNG
    media_image3.png
    231
    438
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    264
    426
    media_image4.png
    Greyscale
,


    PNG
    media_image5.png
    243
    408
    media_image5.png
    Greyscale
 (0386-0390). Additional disclosure includes that inhibitors of Granzyme B downmodulate decorin cleavage in vitro and in vivo and promote wound healing by, for example, stimulating collagen organization, decreasing scarring and increasing the tensile strength of skin (0008).
 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate granzyme B inhibitor compounds into Rosenblum’s composition. The person of ordinary skill in the art would have been motivated to make those modifications because Hiebert teaches that inhibitors of Granzyme B downmodulate decorin cleavage in vitro and in vivo and promote wound healing by, for example, stimulating collagen organization, decreasing scarring and increasing the tensile strength of skin (0008) and reasonably would have expected success because by applying a Granzyme B (Granzyme B) inhibitor to the wound, for a time and in an amount sufficient to promote would healing, thereby promoting wound healing in the subject. The wound may be a chronic wound, such as a chronic skin wound, such as a pressure ulcer.
 
Allowable Subject Matter
Claims 118-120, 123 and 124 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.